134 Ga. App. 754 (1975)
216 S.E.2d 647
REGISTER
v.
KANDLBINDER.
50183.
Court of Appeals of Georgia.
Submitted February 4, 1975.
Decided May 9, 1975.
Joseph B. Bergen, for appellant.
Andrew J. Ryan, Jr., District Attorney, for appellee.
QUILLIAN, Judge.
Appeal in this case was taken from the final order of the court awarding child support to the plaintiff, pursuant to the Uniform Reciprocal Enforcement of Support Act. Code Ann. Ch. 99-9A (Ga. L. 1958, p. 34 et seq.). Defendant enumerates as error the dismissing of his counterclaim against the plaintiff in which child custody was sought. Held:
Code Ann. § 99-928a (Ga. L. 1958, pp. 34, 45) provides: "Participation in any proceedings under this Chapter shall not confer upon any court jurisdiction of any of the parties thereto in any other proceeding."
The defendant contends that this provision is negated by provisions of the Civil Practice Act relating to compulsory counterclaims (CPA § 13; Code Ann. § 81A-113; Ga. L. 1966, pp. 609, 625), and service (CPA § 5; Code Ann. § 81A-105; Ga. L. 1966, pp. 609, 615; 1967, pp. 226, 229), as well as the general rule of law exemplified in Harrison v. Lovett, 198 Ga. 466, 469 (31 SE2d 799), which held: "Where a non-resident voluntarily institutes a suit in this State, he submits himself, for all purposes of that suit, to the jurisdiction of the courts in the county in which the suit is pending."
None of these general principles of law are controlling in the case sub judice which deals with a specific procedure which expressly limits the jurisdiction of this particular procedure. "The statute [Code Ann. § 99-928a] precludes counterclaims based merely on the theory that the plaintiff, by initiating the procedure on behalf of the named dependents, has submitted to the jurisdiction of the court of the responding state for other purposes." Thibadeau v. Thibadeau, 133 Ga. App. 154, *755 156 (210 SE2d 340), where this court held that in an action under the Uniform Reciprocal Enforcement of Support Act the paragraph of the defendant's answer seeking to counterclaim for custody should have been stricken. There is ample foreign authority supporting this proposition. Commonwealth v. Posnansky, 232 A2d 73, 75 (Pa.); Commonwealth ex rel. Livesey v. Cummings, 243 A2d 178 (Pa.); Beneventi v. Beneventi, 185 NW2d 219 (Iowa); Buchmann v. Buchmann, 196 NW2d 80 (N. D.).
The trial judge did not err in dismissing the defendant's counterclaim.
Judgment affirmed. Pannell, P. J., and Clark J., concur.